174 S.E.2d 683 (1970)
Thomas Woodrow DIXON, Petitioner,
v.
STATE of North Carolina, Respondent.
No. 6918SC544.
Court of Appeals of North Carolina.
June 24, 1970.
*688 Robert Morgan, Atty. Gen., and Jean A. Benoy, Deputy Atty. Gen., for the State.
Benjamin D. Haines, Greensboro, for the petitioner appellant.
HEDRICK, Judge.
The petitioner's sole contention is that United States v. Jackson, 390 U.S. 570, 88 S.Ct. 1209, 20 L.Ed.2d 138 (1968), applies *689 to North Carolina procedure and that the death penalty, in conjunction with G.S. § 15-162.1, creates a fear and threat of the imposition of the death penalty in a defendant and constitutes a coercive effect upon a defendant sufficient to render any plea he tenders involuntary. The defendant cites the case of Alford v. North Carolina, 405 F.2d 340 (4th Cir. 1968), in support of this proposition.
The United States Supreme Court, in the recent case of Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L. Ed.2d 747 (1970), held that Jackson, supra, did not render all pleas of guilty entered to avoid the death sentence involuntary, per se. White, J., speaking for the majority, said:
"Plainly, it seems to us, Jackson ruled neither that all pleas of guilty encourage by the fear of a possible death sentence are involuntary pleas nor that such encouraged pleas are invalid whether involuntary or not. Jackson prohibits the imposition of the death penalty under § 1201(a), but that decision neither fashioned a new standard for judging the validity of guilty pleas nor mandated a new application of the test theretofore fashioned by courts and since reiterated that guilty pleas are valid if both `voluntary' and `intelligent.' See Boykin v. Alabama, 395 U.S. 238, 242, 89 S.Ct. 1709, 1711-1712, 23 L.Ed.2d 274 [279] (1969)."
The Supreme Court went on to state that the plea of guilty is more than merely an admission of past conduct; it is the defendant's consent that a judgment of conviction may be entered against him without a trial. "Waivers of constitutional rights not only must be voluntary but must be knowing, intelligent acts done with sufficient awareness of the relevant circumstances and likely consequences." Although agents of the State cannot produce a plea by actual or threatened physical harm or by mental coercion which overbears the will of the defendant, it is proper for the State to encourage pleas of guilty at every important step in the criminal process. "For some people, their breach of a State's law is alone sufficient reason for surrendering themselves and accepting punishment. For others apprehension and charge, both threatening acts by the Government, jar them into admitting their guilt. In still other cases, the post-indictment accumulation of evidence may convince the defendant and his counsel that a trial is not worth the agony and expense to the defendant and his family." All of these circumstances which produce guilty pleas are valid even though the State has produced the primary factors which encouraged the defendant to enter the plea.
Justice White went on to set out the standard to be used to determine the voluntariness of a defendant's plea. It is:
"The standard as to the voluntariness of guilty pleas must be essentially that defined by Judge Tuttle of the Fifth Circuit Court of Appeals:
"`[A] plea of guilty entered by one fully aware of the direct consequences, including the actual value of any commitments made to him by the court, prosecutor, or his own counsel, must stand unless induced by threats (or promises to discontinue improper harassment), misrepresentation (including unfulfilled or unfulfillable promises), or perhaps by promises that are by their nature improper as having no proper relationship to the prosecutor's business (e.g. bribes).'
"Under this standard, a plea of guilty is not invalid merely because entered to avoid the possibility of a death penalty."
In Parker v. North Carolina, 397 U.S. 790, 90 S.Ct. 1458, 25 L.Ed.2d 785 (1970), a companion case to Brady, supra, the defendant *690 asked the Supreme Court to hold his guilty plea involuntary and invalid because it was induced by a North Carolina statute providing a maximum penalty in the event of a plea of guilty lower than the penalty authorized after a guilty verdict and because the plea was the product of a coerced confession. In holding the defendant's plea valid, the Court said:
"It may be that under United States v. Jackson, 390 U.S. 570, 88 S.Ct. 1209, 20 L.Ed.2d 138 (1968), it was unconstitutional to impose the death penalty under the statutory framework which existed in North Carolina at the time of Parker's plea. Even so, we determined in Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747, that an otherwise valid plea is not involuntary because induced by the defendant's desire to limit the possible maximum penalty to less than that authorized if there is a jury trial. In this respect we see nothing to distinguish Parker's case from Brady's."
See also Garner v. State, N.C.App. 174 S.Ed.2d 92, filed 27 May 1970.
Clearly, from the holdings handed down in the three cases cited above, there was nothing in the present case which would render the guilty plea invalid. Judge Shaw found as a fact that the plea of guilty was entered freely and voluntarily and was not in any way coerced.
We hold that the findings and conclusions made by Judge Shaw after the defendant's post conviction hearing are supported by evidence, and the judgment entered on 20 March 1969, denying the petitioner a new trial, is affirmed.
Affirmed.
MALLARD, C. J., and MORRIS, J., concur.